Title: To Benjamin Franklin from Jonathan Williams, Jr., 8 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Nantes April 8. 1779.
When I transmitted my last account to the Commissioners I made a memorandum at the Foot showing that when all the demands were paid the Balance would be in my favour. I now enclose the account as it now stands only £2979.19.9. and the Deans anchors, yet unpaid for which Mr. Gourlade this day demands of me amount to £6350..13.—
Being under a Cruel accusation & my accounts under order to be examined, I ought not to pay any thing ‘till they are settled & I can obtain a Receipt in full & this I am ready to do at Sight. But M Gourlades demand must be answered and if you desire it I will pay the Balance in my hands toward it, or if you will accept my draft for the Balance which will be due to me after paying M Gourlades demand, I will settle it that way. In Short I will act as you direct which I am Sure will be just & right. I beg your answer for my Government & am with greatest respect

P.S. I also enclose a Copy of Mr. Gourlades account of the anchors: if you will please to look the Deans account you will find that they have not yet been paid for.
Hon: Doctor Franklin, Passy

